Title: General Orders, 16 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs ferry Thursday August 16. 1781.
                            Parole Ostend
                            Countersigns Brussels Dunkirk
                        
                        For the day Tomorrow
                        Brigadier General Patterson
                        Lieutenant Colonel Badlam
                        For Picquet Major Spurr
                        Inspector Captain Drew
                        Lieutenant Colonel Johnson is appointed for the day tomorrow vice Lieutenant Colonel Badlam indisposed.
                    